Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Note: This corrected notice of allowance is being sent to include reference Al Rawi et al and Verbin et al, found below, in the notice of reference cited.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowable subject matter is clearly indicated in the record of examination of this application. Prior art references disclose inventions similar in scope and field of invention to the applicant’s recited limitations, but fails disclose the recited limitations as stated above.

Similar Prior Art References:
Lee et al (US 20090252247) discloses precoding and multiple encoders and symbol mappers (Fig. 1). 
Kim et al (US 20090201997) discloses trellis interleaving including robust encoding unit with a plurality of encoding units and selection of the output of the encoding unit.
Tsiaflakis et al (US 20200228161) is a copending application with different claimed invention.
Al Rawi et al (US 20200028972) discloses a transmitter including vector precoder, and multiple encoders.
 Verbin et al (US 20180316386) discloses a communication system that eliminates or reduces crosstalk effect using vector precoder. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/LINDA WONG/Primary Examiner, Art Unit 2656